


LETTER OF INTENT






Re: Acquisition of the common stock of Peopleline Telecom Inc.


by
 
China Mobility Solutions, Inc.
 
and
 
Edward Gallagher




Peopleline Telecom Inc., a Nevada corporation with offices at Suite – 175 E 15th
Ave, Vancouver, British Columbia V5T 2P6 hereinafter referred to as PPTM
(Seller);


China Mobility Solutions, Inc., a Florida corporation with registered offices at
407-1270 Robson Street, Vancouver, British Columbia V6E 3Z6 hereinafter referred
to as CHMS (Buyer) are the parties to this Letter of Intent.
 
It is intended that the parties shall describe and execute all necessary
documents and will cooperate with each other to the fullest extent possible
toward the objective of consummating the acquisition of PPTM by China Mobility
Solutions, Inc. at the earliest possible date per the attached schedule.

It is understood by the parties to this Letter of Intent that both PPTM and CHMS
are publicly owned Corporations that are reporting corporations and, as such,
the acquisition would have to be approved by the majority of shareholders of
both companies pursuant to applicable State laws and in compliance with the U.S.
and state securities laws.


PPTM management hereby commits to refer to the acquisition plan herein outlined
to the PPTM shareholders with a recommendation for approval. Material matters
relating to the acquisition are as follows:


1.  
Name of Peopleline Telecom Inc.

 
A.  The Acquisition (“Agreement”) and plan of reorganization (“Plan or
Reorganization”) will provide for a change of PPTM Management upon consummation
of the business combination to operate still as Peopleline Telecom Inc.



2.  
Management

 
A.  The business combination will provide for the resignation of the current
officers and directors of PPTM and the election as of the acquisition date of a
new Board of Directors nominated by CHMS.



3.  
PeopleLine Telecom Inc.

 
A.  PeopleLine Telecom Inc. will be the sole operating subsidiary of the
business combination.  All other operations of CHMS will be spun-off or
discontinued.



4.  
Information on Stock

A.  
On the date of the Acquisition, PPTM will have two hundred million common
shares, $0.001 par value, common stock authorized. That will be a condition
precedent to the completion of the business combination.



B.  
As of the date of acquisition, PPTM will have forty million three hundred and
ninety-four thousand four hundred and twenty-seven (40,394,427) shares of its
common stock outstanding.



C.  
PPTM will propose to its shareholders of currently issued stock that immediately
prior to the consummation of this business combination, the issued and
outstanding shares will be:

1.  
No more than 40,394,427 common shares held by existing shareholders of PPTM.



2.  
Purchase of the Thirty million (30,000,000) PPTM shares held by four (4)
existing shareholders at $0.015 per share ($450,000) to be facilitated within
ninety (90) days from the date hereof.  An initial deposit of $100,000 on
agreeable terms with the remaining $350,000 paid within ninety (90) days from
the date hereof. Paul Fang shall act as the escrow Lawyer for this transaction.



5.  
The company debt of Peopleline Telecom Inc approximating $325,000 will be the
responsibility of the buyer and new management.  CHMS shall secure the approval
of at least 75% of its outstanding debenture holder to the terms of this
transaction.



6.  
Verification of Good Standing and Other clean close considerations will be
required.



A.  
PPTM will submit a Certificate of Good Standing from the State of Nevada.



B.  
CHMS and PPTM will represent that neither party or any of its principal officers
or directors present to be proposed is subject of any sanctions imposed by any
Federal or State Securities Agency, except as may otherwise be disclosed in
writing and become part of the a disclosure to the PPTM shareholders as part of
the agreement.



C.  
PPTM and CHMS will represent in writing to each other that each party is not
currently involved in or threatened by litigation to which it is aware, or if
such does occur, that such has been disclosed or will be disclosed.



D.  
PPTM will provide the parties a current audited financial statement through
12/31/07 and an unaudited statement as of 03/31/08.



E.  
Both parties to this Letter of Intent agree to cooperate with each other in
providing documentation as the other requests for use in preparation of their
respective statements and the post consolidated statement.



F.  
The parties shall each comply with the laws, rule and regulations of every
appropriate jurisdiction as they apply without regard to the proposed
acquisition, including without limitation everything incident thereto.



7.  
Responsibility of Costs.



A.  
PPTM agrees to pay its legal and accounting fees.



B.  
CHMS agrees to pay its legal and accounting fees.





8.  
Final Agreement.



This Letter of Intent IS NOT the Final Agreement ("Acquisition Agreement")
between the parties, but does represent the terms and conditions, which the
parties understand, will be incorporated into such an Acquisition Agreement. The
Acquisition Agreement shall also contain all customary and usual warranties,
covenants and indemnities. Completion of the transaction is conditional upon
satisfactory completion of due diligence by both parties, respective Board of
Directors and shareholders approval, if required, and other customary closing
conditions.


No commitment by either party to this Letter of Intent will be binding in the
event of the material discrepancy between the actual operation of financial
conditions and its
represented condition as disclosed in the course of the execution of the
Acquisition Agreement.


9.  
Jurisdiction



The Agreement will be governed by the jurisdiction of the State of Nevada.


10.  
 Sale of PPTM Assets.



Non-applicable.


11.  
Signatures.



This Letter of Intent and the final purchase agreement may be signed in
counterpart.


WHEREAS, the foregoing Letter of Intent represents the present understanding of
the Parties, each shall so designate by the signature of their authorized
representative on the date and place provided herein.
 
 
Dated this 5th of June, 2008
 
       
 
PPTM             
                                
 
 
Cina Mobility Solutions, Inc
 
/s/ Thompson Chu
     Thompson Chu
 
 
 /s/ Angela Du
     Angela Du, President
/s/ Ida Chu
    Ida Chu
 
/s/ John McDermott
     John McDermott
 
/s/ Russ McDermott
     Russ McDermott
 
/s/ Edward Gallagher
     Edward Gallagher


 
 
